DETAILED ACTION
1.	Claims 1-13 of U.S. Application 17/319398 filed on May 13, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (DE 102016114723, see English Machine Translation attached).
	Regarding claim 1, Brunner teaches (see figs. 1, 2 and 5 below) a busbar unit (1) for a motor (title, Abstract), the busbar unit (1) comprising: a holder (10) having an inner circumferential surface including crest portions (29a, 29b, 29c) and trough portions (see annotated fig. 2 below) connected to the crest portions (29a, 29b, 29c) disposed thereon (Abstract; page 10); and 
a terminal (70) coupled to the holder (10) and comprising first terminal portions (74) disposed on the crest portions (29a, 29b, 29c) (Abstract; page 8).

    PNG
    media_image1.png
    503
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    560
    media_image3.png
    Greyscale

Regarding claim 2/1, Brunner teaches (see figs. 1, 2 and 5 above) the holder (10) comprises: a first body (see annotated fig. 2 above) having an accommodation space (see annotated fig. 2 above) at an upper side thereof and having an inner circumferential surface on which the crest portions (29a, 29b, 29c) and the trough portions (see annotated fig. 2 above) are disposed; and a second body (see annotated fig. 2 above) connected to the first body (see annotated fig. 2 above) and to which the terminal (70) is fixed, and wherein the first terminal portions (74) protrude from an inner circumferential surface of the second body (see annotated fig. 2 above), and are disposed in the accommodation space (see annotated fig. 2 above) and arranged at positions corresponding to the crest portions (29a, 29b, 29c), respectively (Abstract; page 10).
Regarding claim 3/1, Brunner teaches (see figs. 1, 2 and 5 above) the crest portions (29a, 29b, 29c) and the trough portions (see annotated fig. 2 above) are disposed alternately in a circumferential direction of the holder (10) (Abstract; page 10).
Regarding claim 4/1, Brunner teaches (see figs. 1, 2 and 5 above) the terminal (70) comprises: a body (see annotated fig. 5 above) accommodated in the holder (10); and a second terminal portion (72) extending from the body (see annotated fig. 5 above) and protruding from an outer circumferential surface of the holder (10), and wherein the first terminal portions (74) extend from the body (see annotated fig. 5 above) (Abstract; pages 8-9).
Regarding claim 8/2/1, Brunner teaches (see figs. 1, 2 and 5 above and fig. 7 below) a cover layer (90) disposed on an upper surface of the holder (10) and covering the first terminal portions (74) (Abstract; pages 8, 10 and 11).

    PNG
    media_image4.png
    314
    562
    media_image4.png
    Greyscale

Regarding claim 9/8/2/1, Brunner teaches (see figs. 1, 2, 5 and 7 above) the cover layer (90) includes an insulating material filling the accommodation space (see annotated fig. 2 above) (Abstract; page 2).
Regarding claim 10/8/2/1, Brunner teaches (see figs. 1, 2, 5 and 7 above) the holder (10) comprises a protrusion portion (see annotated fig. 2 above) protruding from an inner surface of the accommodation space (see annotated fig. 2 above) (fig. 2; Abstract; page 10).
Regarding claim 11/10/8/2/1, Brunner teaches (see figs. 1, 2, 5 and 7 above) the protrusion portion (see annotated fig. 2 above) is disposed on at least one of an upper surface of the first body (see annotated fig. 2 above) (fig. 2; Abstract; page 10). 
Regarding claim 12/10/8/2/1, Brunner teaches (see figs. 1, 2, 5 and 7 above) the protrusion portion (see annotated fig. 2 above) is disposed between adjacent first terminal portions (74) (fig. 2; Abstract; page 10).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Yamaguchi et al (Yamaguchi) (WO 2018038246, see English Machine Translation attached).
Regarding claim 5/4/1, Brunner teaches the device of claim 4 but does not explicitly teach a support portion disposed on the outer circumferential surface of the holder and configured to support the second terminal portion.
However, Yamaguchi teaches (see fig. 12 and 13 below) a support portion (60) disposed on the outer circumferential surface of the holder (see annotated fig. 12 below) and configured to support the second terminal portion (41) (pages 4, 7 and 8) in order to provide ease of installation (Yamaguchi, pages 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brunner and provide a support portion disposed on the outer circumferential surface of the holder and configured to support the second terminal portion as taught by Yamaguchi in order to provide ease of installation (Yamaguchi, pages 4-5).

    PNG
    media_image5.png
    745
    575
    media_image5.png
    Greyscale

Regarding claim 6/5/4/1, Brunner in view of Yamaguchi teaches the device of claim 5 but does not explicitly teach a stepped portion is disposed at an end of the support portion, and the second terminal portion is exposed to an outside through the stepped portion.
However, Yamaguchi further teaches (see fig. 12 and 13 above) a stepped portion (see annotated fig. 13 above) is disposed at an end of the support portion (60), and the second terminal portion (41) is exposed to an outside through the stepped portion (see annotated fig. 13 above) (pages 4, 7 and 8) in order to provide ease of installation (Yamaguchi, pages 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brunner in view of Yamaguchi and provide a stepped portion is disposed at an end of the support portion, and the second terminal portion is exposed to an outside through the stepped portion as further taught by Yamaguchi in order to provide ease of installation (Yamaguchi, pages 4-5).
Regarding claim 7/6/5/4/1, Brunner in view of Yamaguchi teaches the device of claim 6 but does not explicitly teach the stepped portion is provided in plural, and the plurality of stepped portions are arranged such that the stepped portions are placed at different distances from the outer circumferential surface of the holder in a direction in which the second terminal portion protrudes, and wherein the plurality of the stepped portions have different cross-sectional areas from one another.
However, Yamaguchi further teaches (see fig. 12 and 13 above) the stepped portion (see annotated fig. 13 above) is provided in plural, and the plurality of stepped portions (see annotated fig. 13 above) are arranged such that the stepped portions (see annotated fig. 13 above) are placed at different distances from the outer circumferential surface of the holder (see annotated fig. 12 above) in a direction in which the second terminal portion (41) protrudes, and wherein the plurality of the stepped portions (see annotated fig. 13 above) have different cross-sectional areas from one another (fig. 13; pages 4, 7 and 8) in order to provide ease of installation (Yamaguchi, pages 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brunner in view of Yamaguchi and provide the stepped portion is provided in plural, and the plurality of stepped portions are arranged such that the stepped portions are placed at different distances from the outer circumferential surface of the holder in a direction in which the second terminal portion protrudes, and wherein the plurality of the stepped portions have different cross-sectional areas from one another as further taught by Yamaguchi in order to provide ease of installation (Yamaguchi, pages 4-5).
Allowable Subject Matter
8.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lee (U.S. PGPub No. 20110215662) teaches a terminal assembly for a motor of a hybrid vehicle as a wire connection structure of a concentrated winding motor, which can maintain a gap between a plurality of terminals using a clip and a holder in an insulated manner. Such a terminal assembly for a motor of a hybrid vehicle, includes: an open type holder with an open top; a plurality of terminals concentrically arranged and inserted into the holder; and a plurality of clips, each inserted between the terminals in an insulated manner to maintain a gap between the terminals.
	Kobayashi (U.S. Patent No. 6930418) teaches a centralized power distribution unit for a vehicular thin brushless motor includes a plurality of bus bars, an insulating holder that holds the bus bars to form a predetermined gap between the bus bars, and a resin insulating layer that covers the bus bars. Each of the bus bars has a terminal portion to be connected to a power source, such as a battery, and a tab to be connected to a winding of a stator. The bus bars are disposed correspondingly with phases of the motor. A plurality of holding grooves are formed in the insulating holder. The bus bars, which are pre-bent in a thickness direction to be shaped into a substantially annular shape, are respectively accommodated in the holding grooves. The pre-bending is preferably carried out by a bending machine.
Haga (U.S. PGPub No. 20160013697) teaches a motor includes a rotor, a stator, first and second bearings supporting the rotor, a bus bar portion, and a tubular housing retaining the bus bar portion, the stator, and the first bearing. The housing includes a circular bottom portion including a through-hole, and a first bearing retaining portion retaining the first bearing and extending in one direction. The bus bar portion includes a bus bar, and a bus bar holder supporting the bus bar. The bus bar holder includes a second bearing retaining portion retaining the second bearing, and a tubular main body portion. The main body portion is positioned by the stator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834